UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 00-60898



     ALDO PAUL DAVILA; AIDA JESUS DAVILA; DENIS PAUL DAVILA,
  also known as Jose Sanchez-Fagardo; GIOVANNA MILUSKA DAVILA;
                      MONICA VANESSA DAVILA,

                                                               Petitioners,


                                 VERSUS


             JOHN ASHCROFT, UNITED STATES ATTORNEY GENERAL,

                                                               Respondent.



                    Petition For Review of an Order
                  of the Board of Immigration Appeals
                             (A70-802-552)

                           February 25, 2002




Before SMITH, DeMOSS, Circuit Judges, and LAKE, District Judge.*

PER CURIAM:**

       Appellants seek review of a final order of deportation of the

Board   of   Immigration   Appeals   (BIA)   affirming   the   Immigration


  *
   District Judge for the Southern District of Texas, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Judge’s      (IJ)      denial   of    their    applications        for   asylum    and

withholding of deportation.            Finding no error, we AFFIRM.

      The five appellants, citizens of Peru, sought refugee status,

asylum, and withholding of deportation because of alleged religious

and political persecution by the Peruvian “Shining Path” guerrilla

organization.          Appellants claimed that the Shining Path persecuted

them in Peru because of their Mormon religion and because of

Aldo Paul Davila’s campaign to prevent the formation of a union at

his work site.

      Section 208(a) of the Immigration and Nationality Act (INA),

8   U.S.C.    §   1158(a),      authorizes     the   Attorney      General,   in   his

discretion,       to    grant   asylum   to    an    alien   who    qualifies     as   a

“refugee” under the Act.             A refugee is an alien who is unable or

unwilling to return to his home country “because of persecution or

a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion. . . .”           8 U.S.C. § 1101(a)(42)(A).               To prove a well-

founded fear of persecution an alien must show that a reasonable

person in the same circumstances would fear persecution because of

one of the enumerated grounds in the INA if he were deported to his

home country.       Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).                This

requirement has both a subjective and an objective component; the

alien’s subjective fear of future prosecution must be objectively

reasonable.       Id.

      The decision of the BIA to deny asylum must be affirmed if

                                         -2-
supported by “substantial evidence.”            Fonseca-Leite v. INS, 961
F.2d 60, 62 (5th Cir. 1992).     The decision of the BIA to deny asylum

will only be reversed when the evidence is so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution. INS v. Elias-Zacarias, 502 U.S. 478, 481 and n.1, 112
S. Ct. 812, 815 and n.1 (1992).

      The IJ found that the appellants were deportable and denied

their applications for asylum and withholding of deportation.             The

IJ   recognized   that   the   Shining   Path    was   a   brutal   terrorist

organization, but concluded that the Shining Path only attacked

Aldo Paul Davila because of his anti-union activities, not because

of appellants’ religion or political opinions.             The IJ also found

that the appellants were not at risk of future persecution because

of their religion or political views.

      The BIA affirmed the IJ’s decision that appellants were

deportable and denied their applications for asylum and withholding

of deportation.   The BIA agreed with the IJ that appellants had not

established either past persecution based on religious or political

beliefs or a well-founded fear of persecution if they returned to

Peru.

      Having carefully considered the record, we conclude that

appellants have not presented evidence of such a compelling nature

that no reasonable factfinder could fail to find otherwise.

      The BIA’s Order of Deportation is AFFIRMED.



                                   -3-